DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 04/27/2021.

Claim Interpretation
Claim 1 recites the limitation “the rail coupling part is pressed from an upper portion to a lower portion of an end of the body-coupling part”. The limitation in of itself does not suggest structure. The limitation was considered to be met as long as the rail coupling part can be pressed (e.g. pressed by a hand of a user) from an arbitrary upper portion to an arbitrary lower portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NOH (US 2014/0112001), and in view of WULFMAN (US 5,154,509).
Regarding claim 1, NOH discloses a lighting unit comprising a body part (150, Fig.2) comprising a body plate (161, Figs.2, 6, and 9) and a first guide part (163, Figs.2 and 9) disposed on the top of the body plate in a lengthwise direction of the body plate, a rail unit (110, Fig,2), and a body-coupling part (166, Fig.6) that is slide-coupled to each of both ends of the body part along the first guide part, 
wherein the rail unit (110, Fig.2) comprises a coupling projection part (120, Fig.2) that protrudes toward the lighting unit, and the lighting unit further comprises a rail coupling part (155, Fig.6) fixed to the body-coupling part and coupled with the coupling projection part (as seen in Figs.1-3, the rail coupling part 155 was considered to be coupled with the coupling projection part 120 by the body-coupling part 166), and 
the rail coupling part is pressed from an upper portion to a lower portion of an end of the body-coupling part (as seen in Fig.6, the rail coupling part 155 was considered to be capable of being pressed from an arbitrary upper portion to an arbitrary lower portion of an end of the body-coupling part 166) and coupled with the body-coupling part.
NOH fails to disclose a magnet material accommodation part disposed at an upper portion of the body part to accommodate a magnet material magnetically coupled with a rail unit.
However, WULFMAN discloses a magnet material accommodation part (33, 34, Fig.2) disposed at an upper portion of a body part (40-44, Figs.1-2) to accommodate a magnet material (35, Fig.2) magnetically coupled with a rail unit (21, Fig.2).
Therefore, in view of WULFMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnet material accommodation part and a magnet material as taught by WULFMAN to the body part of NOH such that the magnet material magnetically couples with the rail unit in order to magnetically 

Regarding claim 2, NOH further discloses wherein a protruding part that protrudes toward the rail unit is disposed at a central portion of the body part (as seen in Figs.2 and 9, the “protruding part” was considered to be an arbitrary protruding portion of the body part 150 protruding towards the rail unit 110), the body-coupling part (166, Fig.6) has the bottom that closely contacts one end of the body part (as seen in Figs.1 and 6, the bottom of the body-coupling part 166 was considered to contact one end of the body part 150) and the top that protrudes from the body part (as seen in Fig.1, the top of the body-coupling part 166 was considered to protrude from the body part 150), and a distance between the one end of the body part to an end of the top of the body-coupling part is equal to or less than that between the one end of the body part to one end of the protruding part (as seen in Figs.2 and 9, a distance between the end of the body part 150 and the end of the body-coupling part 166 was considered to be equal to or less than the distance between the end of the body part 150 and the end of the arbitrary protruding part).
NOH modified by WULFMAN fails to explicitly disclose the top that protrudes from the body part to the magnet material accommodation part.
Regarding “the top that protrudes from the body part to the magnet material accommodation part”, as a result of incorporating the magnetic material accommodation part as taught by WULFMAN to the body part of NOH as discussed above for claim 1, the top of the body-coupling part would have merely protruded from the body part to the magnet material accommodation part. 

Regarding claim 4, NOH further discloses wherein the rail coupling part (155, Fig.6) comprises a basic frame (155, Fig.6) seated on an end of the body-coupling part (166, Fig.6) and comprising a projection part insertion groove (as seen in Fig.6, the “projection part insertion groove” was considered to be the space between the rail coupling part 155) to which the coupling projection part is inserted (as seen in Fig.1, the coupling projection part 120 is inserted into the projection part insertion groove of the rail coupling part 155), a connection part (156, Fig.6) disposed on one surface of the basic frame, and a first elastic coupling part disposed on an end of the connection part (as seen in Fig.6, the “first elastic coupling part” was considered the pressure protrusion 157) and to which the coupling projection part (120, Fig.2) is inserted and coupled (as seen in Fig.1, the coupling projection part 120 is inserted into the space formed by the first elastic coupling part 157; as seen in Figs.1-3, the first elastic coupling part 157 was considered to be coupled with the coupling projection part 120 by the body-coupling part 166).

Regarding claim 5, NOH further discloses wherein the first elastic coupling part (157, Fig.6) comprises a first-1 elastic coupling part and a first-2 elastic coupling part (as seen in Fig.6, the “first-1 elastic coupling part” was considered to be the left first elastic coupling part 157, and the “first-2 elastic coupling part” was considered to be the right first elastic coupling part 157), the basic frame (155, Fig.6) comprises a first basic frame (as seen in Fig.6, the “first basic frame” was considered to be the right top portion of the basic frame 155), a second basic frame that protrudes from one side of one surface of the first basic frame (as seen in Fig.6, the “second basic frame” was considered to be protruding portion of the first basic frame along the longitudinal axis), and a third basic frame that protrudes from the other side of the one surface of 

Regarding claim 7, NOH modified by WULFMAN as discussed above for claim 1 discloses wherein the magnet material accommodation part is slide-coupled to the top of the body part along the first guide part (as seen in Figs.1-2 of WULFMAN, the magnet material accommodation part 33, 34 was considered to be able to be slide-coupled to the top of the body part 40-44).

Regarding claim 10, NOH further discloses wherein the lighting unit further comprises a connection part (180, Fig.2) that is electrically connected to a conductive line (130, Fig.2) of the rail unit (110, Fig.2).
NOH modified WULFMAN as discussed above for claim 1 fails to disclose the top of the connection part has a height greater than that of the magnet material.
Regarding “the top of the connection part has a height greater than that of the magnet material”, it would have been obvious to one of ordinary skill in the art before the effective filing 

Regarding claim 11, NOH further discloses wherein the lighting unit further comprises a first connection part that is electrically connected to a first conductive line (as seen in Fig.2, the “first connection part” was considered to be the left connector 180, and the “first conductive line” was considered to be the left electrode 130 of the rail unit 110) of the rail unit, and a second connection part that is electrically connected to a second conductive line of the rail unit (as seen in Fig.2, the “second connection part” was considered to the right connector 180, and the “second conductive line” was considered to be the right electrode 130 of the rail unit 110.)

Regarding claim 16, NOH modified by WULFMAN as discussed above for claim 1 discloses wherein the body part and the magnet material accommodation part are integrated with each other (“integrated” was interpreted to be “connected together”; as discussed above for claim 1, the body part and the magnet material accommodation part were considered to be connected together), and the magnet material accommodation part is made of an insulating material (as seen in col.2, line 53 of WULFMAN, the magnet material accommodation part 33, 34 is made of a non-conductive plastic material).
NOH modified by WULFMAN as discussed above for claim 1 fails to disclose the body part is made of an insulating material.

Therefore, in view of WULFMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an insulating material as taught by WULFMAN to the body part of NOH modified by WULFMAN in order to insulate the electrical components of the lighting unit.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NOH (US 2014/0112001) modified by WULFMAN (US 5,154,509), and in view of PARK (US 2015/0226384).
Regarding claim 8, NOH modified by WULFMAN as discussed above for claim 1 discloses the magnet material accommodation part is made of an insulating material (as seen in col.2, line 53 of WULFMAN, the magnet material accommodation part 33, 34 is made of a non-conductive plastic material), and the magnet material is electrically insulated from the body part by the magnet material accommodation part (as seen in Fig.2 of WULFMAN, since the magnet material 35 is surrounded by the magnet material accommodation part 33, 34, the magnet material 35 is electrically insulated by the magnet material accommodation part 33, 34).
NOH modified by WULFMAN fails to disclose wherein the body part is made of a metal material.
However, PARK discloses a body part (210, Fig.2) is made of a metal material (para[0075]).
Therefore, in view of PARK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal material as .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NOH (US 2014/0112001) modified by WULFMAN (US 5,154,509), and in view of ATTEY (US 2012/0274189).
Regarding claim 9, NOH further discloses wherein the first guide part (163, Figs.2 and 9) protrudes upward from each of both sides of the body plate (162, Figs.2, 6, and 9), the lighting unit comprises a first-1 guide groove defined in an inside of the first guide part in a lengthwise direction of the first guide part (as seen in Fig.9, the “first-1 guide groove” was considered to be the interior space of the first guide part 163) and a first-2 guide groove defined in an outside of the first guide part in the lengthwise direction of the first guide part (as seen in Figs.2 and 9, the “first-2 guide groove” was considered to be the groove on the upper outside portion of the first guide part 163 of the body part 150).
NOH modified WULFMAN fails disclose the magnet material accommodation part has an inner space to which the first guide part is inserted and both side bottoms that are inserted to and slid along the first-1 guide groove and first-2 guide groove, respectively.
However, ATTEY discloses a first guide part protruding from a body plate (as seen in Fig.7, the “first guide part” are the protrusions formed by the channels 142 of the body plate 125), a first-1 guide groove (115, Fig.7) and a first-2 guide groove (115, Fig.7), a magnet material accommodation part (95, Fig.7) has an inner space (as seen in Fig.7, the “inner space” is the area formed by the flange 115), and the magnet accommodation part is inserted to and slid 
Therefore, in view of ATTEY, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnet material accommodation part slid along the first-1 guide groove and first-2 guide groove as taught by ATTEY to the magnet material accommodation part of NOH modified WULFMAN in order to easily connect and disconnect the magnet material accommodation part from the body part.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over NOH (US 2014/0112001), and in view of WULFMAN (US 5,154,509) and SHIM (US 2012/0242213).
Regarding claim 17, NOH discloses a lighting unit that is coupled with a rail unit (110, Fig.2), in which a coupling projection part (120, Fig.2) protrudes from one surface thereof and at least one conductive line (130, Fig.2) is disposed along a lengthwise direction thereof, and is electrically connected to the rail unit, comprising a body part (150, Fig.2), a lighting part (170, Fig.9) disposed at a lower portion of the body part, one pair of body-coupling parts (166, Fig.6) coupled to both ends of the body part, respectively, a rail coupling part (155, Fig.6) fixed to the body-coupling part and coupled with the coupling projection part (as seen in Figs.1-3, the rail coupling part 155 was considered to be coupled with the coupling projection part 120 by the body-coupling part 166), and the rail coupling part is pressed from an upper portion to a lower portion of an end of the body-coupling part (as seen in Fig.6, the rail coupling part 155 was considered to be capable of being pressed from an arbitrary upper portion to an arbitrary lower portion of an end of the body-coupling part 166) and coupled with the body-coupling part.

However, WULFMAN discloses a magnet material accommodation part (33, 34, Fig.2) disposed on the top of a body part (40-44, Figs.1-2), and a magnet material (35, Fig.2) accommodated in the magnet material accommodation part.
However, SHIM discloses a magnet material (16, Fig.1) magnetically coupled with a conductive line (30, 40, Fig.1).
Therefore, in view of WULFMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnet material accommodation part and a magnet material as taught by WULFMAN to the body part of NOH such that the magnet material magnetically couples with the rail unit in order to magnetically attach the body part to the rail unit as an additional attachment mechanism to secure to the body part to the rail unit.
Therefore, in view of SHIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnet material magnetically coupled with a conductive line as taught by SHIM to the magnet material of NOH modified by WULFMAN in order to electrically and mechanically connect the lighting unit with the rail unit by magnets.

Regarding claim 18, NOH discloses a rail type lighting device comprising a mounting unit mounted to an installation surface (as seen in para[0057], the rail unit 110 is mounted to an installation surface such as a ceiling, wall, or furniture), a rail unit (110, Fig.2) coupled with the 
NOH fails to disclose a magnet material accommodation part disposed at an upper portion of the body part; a magnet material accommodated in the magnet material accommodation part and magnetically coupled with the conductive line.

However, SHIM discloses a magnet material (16, Fig.1) magnetically coupled with a conductive line (30, 40, Fig.1).
Therefore, in view of WULFMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnet material accommodation part and a magnet material as taught by WULFMAN to the body part of NOH such that the magnet material magnetically couples with the rail unit in order to magnetically attach the body part to the rail unit as an additional attachment mechanism to secure to the body part to the rail unit.
Therefore, in view of SHIM, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a magnet material magnetically coupled with a conductive line as taught by SHIM to the magnet material of NOH modified by WULFMAN in order to electrically and mechanically connect the lighting unit with the rail unit by magnets.

Allowable Subject Matter
Claims 6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show or suggest the combination of all claimed limitations, specifically wherein the lighting unit comprises a second elastic coupling part disposed on each of both sides of the basic frame; and a catching hole defined in each of both side surfaces of the body-coupling part and to which the second elastic coupling part is inserted and caught.

Regarding claim 12, the following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show or suggest the combination of all claimed limitations, specifically wherein the lighting unit further comprises a first accommodation hole defined in the body-coupling part to accommodate the first connection part, and a second accommodation hole defined in the body part to accommodate the second connection part.

Response to Arguments









Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.
Applicant has argued “NOH, WULFMAN, SHIM and other cited references do not teach or suggest “the rail coupling part is pressed from an upper portion to a lower portion of an end of the body-coupling part and coupled with the body-coupling part” recited in claim 1 as amended”.
In response to applicant’s argument, the limitation “the rail coupling part is pressed from an upper portion to a lower portion of an end of the body-coupling part” does not suggest structure. The limitation was considered to be met as long as the rail coupling part can be pressed .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PMM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875       


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875